’ PER CURIAM. /
This is a motion for an appeal from a judgment-of the'Harlan Circuit 'Court sustaining an award of the Workmen’s Com*260pensation Board. The total amount of the award being less than $2,500, no written opinion is required unless an examination of the record indicates that the appeal should be granted and the judgment reversed. KRS 21.080.
Upon the authority of Kentucky Fluorspar Co. v. Wolford, 263 Ky. 471, 92 S.W.2d 753, and York v. City of Hazard, 301 Ky. 306, 191 S.W.2d 239, we think the injury was compensable.
We also conclude that there was sufficient evidence to sustain the finding of the Board that appellee’s injury resulted in 5% permanent partial disability to the body as a whole.
The motion for appeal is overruled and the judgment is affirmed.